Citation Nr: 0216893	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for the cause of the veteran's 
death, has been submitted.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C. 1318.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran died in September 1974.  The appellant is the 
veteran's surviving spouse.  

The veteran had pre-war service from October to December 
1941, beleaguered service from December 1941 to April 1942, 
prisoner of war status from April 1942 to January 1943, he 
was missing from January 1943 to March 1945, and had regular 
Philippine Army service from March 1945 to March 1946.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
an April 1999 decision of the Department of Veterans Affairs 
(VA) Manila Regional Office (RO), which denied service 
connection for the cause of the veteran's death as new and 
material evidence, to reopen that claim, had not been 
submitted.  Subsequently, by July 2000 supplemental 
statement of the case, the RO determined that, while new and 
material evidence had been submitted, the claim was 
nonetheless denied.  A previously-decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)), and regardless of RO action, the Board is 
legally bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  Thus, the Board will revisit the matter of 
new and material evidence below.

As a procedural matter, the Board notes that the appellant's 
claim has also been interpreted as a claim for benefits 
under 38 U.S.C. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of such claims 
in accordance with the directions of the U.S. Court of 
Appeals for the Federal Circuit in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision, the Federal Circuit directed the Department 
to conduct expedited rulemaking which will either explain 
why certain regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  
The temporary stay on adjudication of certain 38 U.S.C. § 
1318 claims, including the claim in this case, remains in 
effect pending completion of the directed rulemaking.  


FINDINGS OF FACT

1.  The appellant received notice and assistance 
commensurate with applicable law and regulations.  

2.  The veteran died on September [redacted], 1974 of a 
cerebrovascular accident (CVA) due to hypertension.  

3.  At the time of his death, the veteran was rated 90 
percent disabled for amputation of the right arm.

4.  By November 1974 decision, the RO denied service 
connection for the cause of the veteran's death; notice of 
the RO decision was mailed to the appellant that month, but 
no appeal was initiated within one year following 
notification thereof.

5.  In July 1998, the appellant renewed her claim of service 
connection for the cause of the veteran's death.  

6.  Evidence received since the November 1974 denial of 
service connection for the foregoing bears directly and 
substantially on the specific matter under consideration, it 
is not cumulative or redundant, and it is, by itself or in 
connection with evidence previously assembled, so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  

7.  The preponderance of the evidence indicates that the 
veteran's death was not proximately due to, or the result 
of, a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of VCAA.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).

2.  A timely appeal was not filed following the November 
1974 RO decision; thus, it became final.  38 U.S.C. § 7105 
(2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  New and material evidence has been received to warrant 
reopening the appellant's claim of service connection for 
the cause of the veteran's death.  38 U.S.C. § 5108 (2002); 
38 C.F.R. § 3.156(a) (2002).  

4.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
veteran's death.  38 U.S.C. §§ 1310, 5107 (2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The 
appellant, moreover, has been accorded ample opportunity to 
present evidence and argument.  Further, she has been 
notified of the evidence needed to establish the benefit 
sought, and she has been advised regarding her and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty 
to assist the appellant has been satisfied.  

The appellant was informed of all applicable law and 
regulations as well as her and VA's respective obligations 
by July 1999 statement of the case, July 2000 supplemental 
statement of the case, March 2001 letter outlining the 
provisions of VCAA, and July 2002 supplemental statement of 
the case.  Furthermore the RO requested and obtained a 
relevant medical opinion.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  VA has 
satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the appellant.  Id.; Soyini, supra.  

Factual Background 

An August 1943 certificate of disability indicated that in 
January 1942, the veteran was shot in the right arm during 
combat while on patrol at the Bagac, Bataan front line.  
Thereafter, his right arm was amputated.  

A clinical record brief date stamped March 1949 indicated 
that the veteran was hospitalized in July 1946; the 
diagnosis was "amputation, right arm, healed."  Further, it 
was indicated that he was released to civilian status in 
April 1948.  In January 1948, he was furnished a prosthesis.  

During his lifetime, the veteran was rated 90 percent 
disabled, effective in March 1946.  He died in September 
1974.  The cause of his death was listed as CVA due to 
hypertension.  

By November 1974 decision, the RO denied service connection 
for the cause of the veteran's death.  The appellant was 
informed of the RO's determination by letter dated that 
month.  She did not initiate a timely appeal, and that 
decision became final.  38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2002).

A November 1997 note from W. Abrantes, M.D., indicated that 
he was the veteran's attending physician from March 1961 
until September 1974 and that during that period, the 
veteran suffered from rheumatoid arthritis and neuritis, 
hypertension with angina pectoris, and recurrent headaches 
and dizziness, and he eventually died of a CVA due to 
hypertension.  

An affidavit dated in May 1998 and signed by several 
affiants all of whom were siblings of the veteran indicated 
that the veteran contracted several diseases while a 
prisoner of war to include dysentery, beriberi, and symptoms 
such as yellowish skin and a distended stomach.  

In June 1998, Dr. Abrantes indicated that he was the 
veteran's attending physician and that from March 1961 to 
September 1974 he suffered from rheumatoid arthritis, 
hypertension with angina pectoris, malarial relapses, and 
edema secondary to beriberi, finally succumbing to a CVA 
secondary to hypertension.  

An affidavit of a fellow prisoner of war dated in June 1998 
indicated that during incarceration, the veteran suffered 
from malaria, dysentery, beriberi, and symptoms such as 
yellowish skin and a distended stomach.  

In July 1998, the appellant filed a claim of service 
connection for the cause of the veteran's death, including a 
copy of the clinical record brief date stamped March 1949, 
mentioned above.  

In April 1999, the RO denied service connection for the 
cause of the veteran's death.

A letter dated in August 1999 from Dr. Abrantes indicated 
that residuals of malaria and beriberi, which the veteran 
contracted while a prisoner of war, contributed to the cause 
of his death.  

A June 2002 VA medical opinion indicated that the claims 
file was reviewed and that there was no etiological 
relationship between the veteran's right arm amputation and 
his hypertension or CVA.  Further, according to the medical 
opinion, the cause of the veteran's death was a CVA due to 
hypertension.  

By July 2002 decision, the RO denied service connection for 
the cause of the veteran's death.  

As noted above, the appellant's claim of service connection 
for the cause of the veteran's death was previously denied 
by November 1974 decision that became final.  38 U.S.C. 
§ 7105(c); 38 C.F.R. § 20.1103.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented as to a claim that has been disallowed.  38 U.S.C. 
§ 5108; 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially on 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations in mind, the Board must review all 
of the evidence that has been submitted by the veteran or 
otherwise associated with the claims file since the RO final 
decision in November 1974.  

In this case, the additional evidence submitted after the 
initial decision consists of the medical opinions of Dr. 
Abrantes indicating that residuals of malaria and beriberi 
contributed to the veteran's death and the June 2002 VA 
medical opinion indicating that there was no relationship 
between the veteran's cause of death, that is a CVA due to 
hypertension, and his service-connected right arm 
amputation.  The various affidavits also constitute new 
evidence.  

On careful consideration of this evidence, the Board finds 
that it is new and material adequate to reopen the claim of 
service connection for the cause of the veteran's death in 
that medical opinions regarding the ultimate cause of death 
are provided for the first time.  These opinions contribute 
to a more complete picture of the actual cause of the 
veteran's death.  See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d 
at 1363.  The evidence is clearly new and material, as 
contemplated by the law and regulations cited above.  

Subject to certain requirements, dependency and indemnity 
compensation is payable to a veteran's surviving spouse 
because of the veteran's service- connected death.  38 
U.S.C. § 1310 (2002).  

Applicable criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection 
for that incremental increase in severity attributable to 
the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C. § 1310; 38 C.F.R. § 3.312 (2002).  For a service-
connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the 
contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. 3.312(c).  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis 

During his lifetime, the veteran was service connected 
solely for an amputated right arm.  The record is 
unequivocally clear in demonstrating that the aforementioned 
service-connected amputation did not directly contribute in 
any way to either the veteran's fatal hypertension or CVA, 
or cause the veteran's death.  A VA examiner expressly 
addressed this matter in June 2002, and Dr. Abrantes made no 
reference to a nexus between the veteran's stated cause of 
death and his right arm amputation.  

Furthermore, although the veteran might well have suffered 
from malaria and beriberi as a result of being a prisoner of 
war, the Board concludes that such did not contribute to his 
stated cause of death, either directly or indirectly.  The 
VA examiner, after having reviewed the claims file, made no 
reference to either beriberi or malaria when providing an 
opinion concerning the cause of the veteran's death.  Dr. 
Abrantes, in contrast, furnished an opinion reflecting that 
beriberi and malaria had some impact on the veteran's 
subsequent hypertension and CVA.  However, this opinion 
followed two prior communications in which he neglected 
entirely to mention malaria and beriberi.  Furthermore, the 
Board notes that Dr. Abrantes did not review the claims file 
prior to rendering his ultimate opinion.  Thus, again, the 
Board finds the VA examiner's opinion, which is based on the 
entire record, more credible than that provided by Dr. 
Abrantes.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (VA 
decision makers have discretion to accept or reject pieces 
of evidence, provided that sufficient reasons and bases are 
set forth explaining such actions).  

As there is no evidentiary nexus, direct or indirect, 
between diseases and injuries incurred in service and the 
veteran's death, service connection for the cause of the 
veteran's death must be denied.  38 C.F.R. § 3.312.  The 
Board indeed finds that the preponderance of the competent 
medical evidence weighs against the appellant's claim of 
service connection for the cause of the veteran's death.  As 
the preponderance of the evidence is against her claim, the 
benefit of the doubt rule does not apply in this case.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

